           Case 2:20-cv-01758-MMB Document 112 Filed 09/03/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 Hope Davis,                                                      CIVIL ACTION
       Plaintiff,

             v.                                                   NO. 20-cv-01758

 Universal Protection Services,
 LLC D/B/A Allied Universal
 Security Services, LLC.,

           Defendant



           ORDER RE: STANDING AND MOTION FOR SUMMARY JUDGMENT

         For the reasons stated in the foregoing memorandum, Plaintiff does not have standing and

her complaint is dismissed for lack of jurisdiction.

         Alternatively, if jurisdiction exists, Defendant’s Motion for Summary Judgment is

granted and Plaintiff’s complaint is dismissed with prejudice.

         Plaintiff’s Motion for Class Certification is denied as moot.

         The Clerk of Court shall close this case.




                                                                     BY THE COURT:

                                                                     /s/ MICHAEL M. BAYLSON______
                                                                     MICHAEL M. BAYLSON, U.S.D.J.

                                                                     Date: September 3, 2021




/Volumes/PHLSHARED/Judge Baylson/CIVIL 20/20-1758 Davis v. Allied/20210903 dismissal order.docx
